           IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             Bid Protest

*************************************
                                        *
Z, Inc. d/b/a Z FEDERAL,                *
                                        *
      Plaintiff,                        *                19-443
                                              Case No. ________    C
                                        *
v.                                      *     Judge __________
                                        *
The United States,                      *
                                        *
      Defendant.                        *
                                        *
*************************************

                      RCFC 7.1 DISCLOSURE STATEMENT

      Pursuant to RCFC 7.1(a), Z, Inc. d/b/a Z FEDERAL, represents that no publicly

held corporation owns any interest in the company.

                                              Respectfully submitted,

                                              Z, INC. d/b/a Z FEDERAL

                                        By:   /s/ Alfred M. Wurglitz
                                              Alfred M. Wurglitz
                                              Daniel S. Koch
                                              Christopher S. Denny
                                              Jason A. Blindauer
                                              MILES & STOCKBRIDGE P.C.
                                              11 North Washington Street, Suite 700
                                              Rockville, Maryland 20850
                                              Tel: (301) 762-1600 (Main)
                                              Tel: (301) 517-4822
                                              Fax: (301) 841-7991

                                              Mssrs. Wurglitz and Koch are Members
                                              of the Bar of this Court

Dated: March 25, 2019                         Counsel for Z, Inc. d/b/a Z FEDERAL
